Order entered April 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00346-CV

                         IN THE INTEREST OF A.T., A CHILD

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-07-22153

                                         ORDER
      Before the Court is appellant’s April 16, 2019 Motion to Extend Time to File Appellant’s

Brief. We GRANT the motion to the extent we ORDER appellant to file appellant’s brief by

May 10, 2019.


                                                   /s/   DAVID J. SCHENCK
                                                         PRESIDING JUSTICE